 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    Ryan Q Claridge,                                      Case No. 2:18-cv-01654-GMN-BNW
 5                           Plaintiff,
                                                            Order
 6          v.
 7    I-Flow Corporation, et al.,
 8                           Defendants.
 9

10          The Court reopened discovery in this matter this past April for the limited purpose of

11   allowing the parties to issue subpoenas to 17 entities identified in the parties' stipulation. ECF No.

12   286. However, the Court did not set a deadline for discovery to close or for the parties' joint

13   pretrial order. Now, the Court requests a status update on the parties' discovery efforts. The

14   Court, further, reminds the parties that the June 30, 2021 deadline for dispositive motions is

15   approaching. ECF No. 263 at 2. No motion or stipulation to continue this deadline is pending on

16   the docket.

17          IT IS THEREFORE ORDERED that a status report regarding discovery is due June 14,

18   2021. The status report must propose a date for discovery to close.

19          IT IS FURTHER ORDERED that the parties' joint pretrial order is due July 30, 2021. If

20   the parties file dispositive motions in accordance with the scheduling order, then the deadline for

21   the joint pretrial order is suspended up to and including 14 days after the district judge's order

22   resolving all dispositive motions.

23          IT IS SO ORDERED.

24          DATED: June 8, 2021.

25

26                                                         BRENDA WEKSLER
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
